      Case 7:19-cv-00417 Document 1 Filed on 12/18/19 in TXSD Page 1 of 11
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                            ENTERED
                          UNITED STATES BANKRUPTCY COURT                              December 20, 2019
                             SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                  MCALLEN DIVISION                                                ENTERED
                                                                                                  12/18/2019
IN RE:                                           §
BAY AREA REGIONAL MEDICAL                        §        CASE NO: 19-70013
CENTER, LLC                                      §
       Debtor                                    §
                                                 §        CHAPTER 7
                                                 §
CATHERINE S. CURTIS                              §
     Plaintiff                                   §
                                                 §
VS.                                              §        ADVERSARY NO. 19-7010
                                                 §
CERNER CORPORATION, et al                        §
     Defendant                                   §

                     REPORT AND RECOMMENDATION
                  TO THE UNITED STATES DISTRICT COURT
             RECOMMENDING THAT IT WITHDRAW THE REFERENCE
                     OF THIS ADVERSARY PROCEEDING
                          Resolving ECF Nos. 8 & 14

                                         I. Introduction

       In this adversary proceeding, Catherine S. Curtis (“Trustee”) seeks to recover millions of

dollars and alleges the following causes of action against some or all of the defendants:

           1. Breach of Contract (against all defendants)
           2. Breach of Express Warranties (against all defendants)
           3. Breach of Implied Warranties (against all defendants)
           4. Negligence (against all defendants)
           5. Fraud (against all defendants)
           6. Fraudulent Inducement (against Siemens & Quammen)
           7. Negligent Misrepresentation (against all defendants)
           8. Negligent Hiring (against all defendants)
           9. Unjust Enrichment (against all defendants)
           10. Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas Uniform
               Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.005(a)(2)) (against
               Siemens and Cerner)
           11. Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas Uniform
               Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.006(a)) (against Siemens
               and Cerner)


                                           Page 1 of 11
      Case 7:19-cv-00417 Document 1 Filed on 12/18/19 in TXSD Page 2 of 11



           12. Avoidance of Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(B) (against
               Cerner)
           13. Recovery of Fraudulent Transfers under 11 U.S.C. § 550 (against Siemens and
               Cerner)
           14. Recovery of Attorney’s Fees and Costs (against all defendants).

       Siemens Medical Solutions, USA, Inc. (“Siemens”) and Cerner Corporation (“Cerner”)

filed the instant Motions to Withdraw the Reference (“Motions”). Although Siemens nor Cerner

have yet to file answers to the adversary complaint, they have reserved their rights to demand a

jury trial. Therefore, as required by Fed. R. Bankr. P. 5011 and BLR 5011-1, this Court

considers the issues and arguments presented by the parties at a hearing conducted on December

4, 2019 and on December 18, 2019. Accordingly, this Court submits the following Report and

Recommendation to the Honorable United States District Court based on the parameters of the

United States Bankruptcy Code and relevant case law.

       For the reasons set forth below, this Court recommends that the reference be immediately

withdrawn, but that the United States District Court for the Southern District of Texas then refer

the adversary proceeding to the undersigned judge for adjudication of all pretrial matters, with

the undersigned judge then notifying the District Court when the dispute is ready to be tried. As

argued by the Trustee in its limited answer and at the hearing, this Court is prepared to handle all

pretrial matters as part of judicial economy. Trustee has several pending adversary proceedings

and contested matters that arise out of Bay Area Regional Medical Center, LLC’s (“Debtor”)

bankruptcy case, and this Court’s knowledge of the underlying bankruptcy case and ability to

schedule hearings in a coordinated manner will reduce administrative costs and promote

efficiency. As such, this Court stands ready to adjudicate all pretrial matters should the District

Court decide to do so.




                                            Page 2 of 11
      Case 7:19-cv-00417 Document 1 Filed on 12/18/19 in TXSD Page 3 of 11



                                 II. Factual & Procedural Background

        On January 10, 2019, Debtor filed a voluntary petition for relief under chapter 7, title 11

of the United States Bankruptcy Code. 1 On August 11, 2019, Trustee filed the instant adversary

complaint.2 Although Siemens nor Cerner have yet to file answers to the adversary complaint,

Siemens, Cerner and Trustee have entered into a Stipulation Agreement that Siemens and Cerner

shall have until thirty (30) days after the earlier of: (i) this Court entry of an order denying

Defendants’ Motions to Withdraw the Reference; or (ii) the above-styled adversary proceeding is

withdrawn to the District Court for further consideration, and formally docketed before the

District Court to file an answer.3 On December 4, 2019, and December 18, 2019, this Court held

a hearing on the Motions and took the matters under advisement. The Court now issues its

Report and Recommendation to the Honorable United States District Court.


        III. This Court Recommends That the Honorable United States District Court
                    Withdraw the Reference of This Adversary Proceeding

    A. Mandatory Withdrawal of the Reference

        The United States District Courts in the Southern District of Texas are authorized by 28

U.S.C. § 157(a) to automatically refer “cases and proceedings arising under Title 11 or arising in

or related to a case under Title 11 of the United States Code” to the United States Bankruptcy

Court.4 There are provisions for both mandatory and permissive withdrawal of the reference of

cases initially automatically referred to a bankruptcy court.5



1
   Citations to the docket in this Adversary Proceeding styled Curtis v. Cerner et al. 19-7070, shall take the form
“ECF No. –––,” while citations to Debtor’s Bankruptcy, 19-70013 (the “Bankruptcy Case”), shall take the form
“Bankr. ECF No. –––.” See Bankr. ECF No. 1.
2
  ECF No. 1.
3
  ECF Nos. 25, 26.
4
  In re Order of Reference to Bankruptcy Judges, Gen. Order 2012-6 (S.D. Tex. May 24, 2012).
5
  28 U.S.C. § 157(d).

                                                  Page 3 of 11
       Case 7:19-cv-00417 Document 1 Filed on 12/18/19 in TXSD Page 4 of 11



        The mandatory withdrawal provision provides that “[t]he district court shall, on timely

motion of a party, so withdraw a proceeding if the court determines that resolution of the

proceeding requires consideration of both title 11 and other laws of the United States regulating

organizations or activities affecting interstate commerce.”6 Notably, the mandatory withdrawal

provision should be interpreted “restrictively, [and] grant withdrawal of the reference when the

claim and defense entail material and substantial consideration of non-Bankruptcy Code federal

law.7” In the Southern District of Texas, “a party should move to withdraw the reference within

90 days of the complaint or notice of removal” in an adversary proceeding.8 Despite the 90-day

window, “a party may challenge the bankruptcy judge’s authority at any time.9” If either party

fails to timely move to withdraw the reference, the bankruptcy court may construe that failure as

“a waiver of the party’s right to a jury trial.10” Siemens’ and Cerner’s Motions were filed well

within the 90 day window therefore it is timely.

        The District Court must withdraw the reference when a “substantial consideration” of

both the Bankruptcy Code and other federal law is required.11 Here, there are no causes of action

alleging violations of federal law outside of the Bankruptcy Code. Accordingly, mandatory

withdrawal is inapplicable in relation to this adversary proceeding. This Court will now address

permissive withdrawal of the reference.

6
  Id.
7
  Levine v. M & A Custom Home Builder & Developer, LLC, 400 B.R. 200, 203 (S.D. Tex. 2008).
8
   In re Bankruptcy Jurisdiction, Gen. Order 2011-12 (S.D. Tex. Nov. 29, 2011).
9
  Id. (noting that “the general right of a party in interest to move to withdraw an adversary proceeding or contested
matter to the district court remains” outside the 90-day window); see also In re Quality Lease and Rental Holdings,
LLC, 2016 WL 416961, at *4 (Bankr. S.D. Tex. Feb. 1, 2016) (reading Gen. Order No. 2011-12 as not “prohibit[ing]
a party’s ability to request withdrawal after the expiration of 90 days”); In re Blackwell, 279 B.R. 818, 819 (Bankr.
W.D. Tex. 2002) (Additionally, once there has been either a jury demand or a notice of non-consent, “the
bankruptcy court can no longer conduct the trial of the matter unless neither party timely seeks to withdraw the
reference.”).
10
   In re Blackwell, 279 B.R. at 820.
11
    Levine, 2008 WL 5082400, at *1, 400 B.R. 200; Lifemark Hosps. of Louisiana, Inc. v. Liljeberg Enters., Inc. (In
re Liljeberg Enters., Inc.), 161 B.R. 21, 24 (E.D. La. 1993); United States Gypsum Co. v. Nat. Gypsum Co. (In re
Nat. Gypsum Co.) 145 B.R. 539, 541 (N.D. Tex. 1992).

                                                   Page 4 of 11
      Case 7:19-cv-00417 Document 1 Filed on 12/18/19 in TXSD Page 5 of 11



     B. Permissive Withdrawal of the Reference

         In addition to mandatory withdrawal, § 157(d) also provides for permissive withdrawal

“on [the court’s] own motion or on timely motion of any party, for cause shown.” The Fifth

Circuit provides a list of six factors for a district court to consider in determining whether cause

is shown for permissive withdrawal, including: whether “(1) the underlying lawsuit is a non-core

proceeding; (2) uniformity in bankruptcy administration will be promoted; (3) forum shopping

and confusion will be reduced; (4) economical use of debtors’ and creditors’ resources will be

fostered; (5) the bankruptcy process will be expedited; and (6) a party has demanded a jury

trial.12” The party moving for withdrawal of the reference—Defendants in this case—“bear the

burden of establishing grounds for permissive withdrawal.13” Moreover, cause “can exist only if

premised upon a sound articulated foundation.14” Defendants assert that the case should be

withdrawn because “(i) the Bankruptcy Court does not have constitutional authority to finally

adjudicate the claims asserted against them; and (ii) an analysis of the above described Holland

Factors counsels heavily in favor of withdrawing the reference.15” Trustee filed responses to the

Motions.16 A review of these factors strongly favors withdrawal of the reference by the District

Court.

     1. The First Factor: The Underlying Lawsuit is a Non-Core Proceeding.

         The Trustee has brought numerous causes of action against several defendants. All of

these causes of action, except the fraudulent transfer claims brought under 11 U.S.C. §§ 544,

548, and 550 are based upon state law. The definition of core and non-core proceedings is


12
   Holland Am. Ins. Co. v. Roy, 777 F.2d 992, 999 (5th Cir. 1985).
13
   In re Morrison, 409 B.R. 384, 389 (S.D. Tex. 2009).
14
   Vela v. Enron Oil & Gas Co., 2007 WL 1564562, at *2 (S.D. Tex. May 29, 2007) (quoting Holland Am., 777 F.2d
at 998).
15
   ECF No. 8, P.3.
16
   ECF No. 17, 27.

                                                Page 5 of 11
       Case 7:19-cv-00417 Document 1 Filed on 12/18/19 in TXSD Page 6 of 11



defined in section 157(b) of Title 28 of the United States Code.17 A proceeding is core if it

invokes a substantive right provided by title 11 or if it is a proceeding that, by its nature, could

only arise in the nature of a bankruptcy case.18 Claims based upon state law for prepetition

breaches of contract or prepetition tortious conduct are non-core proceedings.19 Further, claims

based upon breach of express warranties, breach of implied warranties, negligence, fraud,

fraudulent inducement, negligent misrepresentation, negligent hiring, unjust enrichment are also

non-core proceedings.20 Trustee’s claims in this case can surely arise outside of the bankruptcy

context because they involve state law causes of action.21 Thus, all of the Trustee’s claims in

this suit are non-core proceedings except the section 544, 548 & 550 claims, which are core

pursuant to 28 U.S.C. § 157(b)(2)(F) & (H). If the majority of claims are non-core, then

withdrawal of the reference is favored.22                 Here, the majority of claims are non-core.

Accordingly, this first factor weighs in favor of withdrawal of the reference.23

     2. The Second Factor: Uniformity in Bankruptcy Administration Will Be Promoted


17
    28 U.S.C. § 157(b) (Section 157(b)(2)(A)-(P) lists specific examples of core proceedings).
18
   In re Lutfak, 536 B.R. 765, 771 (Bankr. S.D. Tex. 2015); see Wood v. Wood (In re Wood), 825 F.2d 90, 97 (5th
Cir.1987).
19
   See N. Pipeline Constr. Co. v. Marathon Pipe Line Co., 458 U.S. 50, 71-72, 102 S. Ct. 2858, 73 L. Ed. 2d 598
(1982).
20
   See In re Gulf States Long Term Acute Care of Covington, L.L.C., 455 B.R. 869 (E.D. La. 2011) (withdrawing the
reference, and holding that “[l]egal malpractice, breach of fiduciary duty, breach of contract, fraud, and conspiracy
claims . . . were state law claims that did not arise under any provision of the Bankruptcy Code and that could exist
outside bankruptcy” were non-core); see In re Lutfak, 536 B.R. at 768 (holding that Plaintiff’s statutory fraud,
common-law fraud, fraudulent inducement, negligent misrepresentation, negligence, breach of warranty, breach of
contract, and violations of the Deceptive Trade Practices Act claims were non-core).
21
   See In re Morrison, 409 B.R. 384, 390 (S.D. Tex. 2009).
22
   See Gecker v. Marathon Fin. Ins. Co., Inc., RRG, 391 B.R. 613, 615 (N.D. Ill. 2008); see In re Royce Homes,
L.P., No. 09-32467-H4-7, 2011 WL 13340482, at *2 (Bankr. S.D. Tex. Oct. 13, 2011) (“If the majority of claims are
non-core, then withdrawal of the reference is favored.”).
23
   Supreme Court’s ruling in Stern v. Marshall, 564 U.S. 462, 131 S.Ct. 2594, 180 L.Ed.2d 475 (2011)––holding
that a bankruptcy court does not have constitutional authority to enter a final judgment where the dispute is based
upon state law and does not involve the claims adjudication process––the facts in the adversary proceeding at bar
make the conclusion that this first factor favors withdrawal of the reference even more compelling than would
otherwise be the case. Here, none of the Defendants have filed claims in the main Chapter 7 case so there is no
claims adjudication process involved in this suit. Moreover, most of the Trustee’s causes of action are based upon
state law.

                                                   Page 6 of 11
      Case 7:19-cv-00417 Document 1 Filed on 12/18/19 in TXSD Page 7 of 11



        If a bankruptcy court is already familiar with the facts of the underlying action, then

allowing that court to adjudicate the proceeding will promote uniformity in the bankruptcy

administration.24 In weighing this consideration, although this Court is very familiar with the

Debtor in this case, this Court will note that none of the substantive issues in the adversary

proceeding have been reached because the Motions were filed shortly after the complaint. The

Court wants to emphasize that it has certainly become well-acquainted with the allegations made

by the Trustee. Indeed, the Court necessarily had to familiarize itself with these allegations in

order to issue a report and recommendation on the pending motions to withdraw the reference.

Nevertheless, this familiarity alone does not necessarily disfavor withdrawal of the reference.

After all, the motions to withdraw the reference were filed very early on in this adversary

proceeding. Therefore, the Court concludes that although this complaint was just filed, this

factor still favors withdrawal because the Court has not reached a significant level of familiarity

with the adversary proceeding.

     3. The Third factor: Forum Shopping and Confusion Will Be Reduced

        There is nothing in the record indicating that any party has engaged in forum shopping.

Indeed, the Motions were filed shortly after the Trustee initiated this adversary proceeding. With

respect to whether confusion will be reduced, the undersigned judge believes that any chance of

confusion will be minimized if the District Court withdraws the reference. The “live” complaint

filed by the Trustee is her “Original Complaint.25” This pleading is 21 pages and raises at least

14 different causes of action and various theories of recovery. Given the numerous causes of



24
   See Palmer & Palmer, P.C. v. U.S. Trustee (In re Hargis), 146 B.R. 173, 176 (N.D. Tex. 1992); Kenai Corp. v.
Nat’l Union Fire Ins. Co.(In re Kenai Corp.), 136 B.R. 59, 61 (S.D.N.Y. 1992) (finding that “Given [the
bankruptcy’s judge’s] familiarity with the bankruptcy case involving [the debtor], [the bankruptcy judge] is in the
best position to monitor all the proceedings related to that bankruptcy, including this adversary proceeding”).
25
   ECF No. 2.

                                                  Page 7 of 11
      Case 7:19-cv-00417 Document 1 Filed on 12/18/19 in TXSD Page 8 of 11



action pleaded therein, confusion will be minimized if the District Court immediately withdraws

the reference and adjudicates this dispute. Accordingly, this third factor weighs in favor of

withdrawal of the reference.

     4. The Fourth Factor: Economical Use of Debtor’s and Creditors’ Resources Will Be
        Fostered

        One of the major goals of bankruptcy law is the efficient use of the debtor’s and

creditors’ resources in efforts to administer the debtor’s estate and to resolve any related

litigation.26 In relation to non-core matters, Mirant held that a withdrawal of reference fosters

judicial economy and conservation of resources because if there is no withdrawal of reference,

then the district court must review the bankruptcy court’s findings of fact and conclusions of

law.27 Because the district court performs a de novo review of non-core matters, unnecessary

costs can be avoided if the district court simply tries the suit under its original jurisdiction rather

than having the facts adduced first in the bankruptcy court and later reviewed de novo by the

district court.

        In the suit at bar, even though the section 544, 548 and 550 claims are core matters, there

are numerous non-core matters that need to be adjudicated. Therefore, if this Court were to hold

a full bench trial, any substantive rulings that it issues on the non-core matters would necessarily

have to be reviewed de novo by the District Court pursuant to 28 U.S.C. § 157(c)(1).

Additionally, Siemens and Cerner have not consented to the undersigned judge issuing a final

judgment of any non-core matters, and therefore 28 U.S.C. § 157(c)(2) is not applicable here.

Under these circumstances, unnecessary costs can be avoided if the District Court simply tries

the suit under its original jurisdiction rather than having the dispute tried first in bankruptcy court

26
   Plan Admin’r v. Lone Star RV Sales, Inc. (In re Conseco Fin. Corp.), 324 B.R. 50, 55 (N.D. Ill. 2005) (citing
Holland Am., 777 F.2d at 999).
27
   Mirant Corp. v. The S. Co., 337 B.R. 107, 122 (N.D. Tex. 2006).

                                                 Page 8 of 11
         Case 7:19-cv-00417 Document 1 Filed on 12/18/19 in TXSD Page 9 of 11



and later reviewed de novo by the District Court. For all of these reasons, this fourth factor

weighs in favor of withdrawal of the reference.

       5. The Fifth Factor: The Bankruptcy Process Will Be Expedited

           A district court should consider the importance of the proceeding to the bankruptcy case

and refuse to withdraw the reference if the withdrawal would unduly delay the administration of

the bankruptcy case.28 Here, a refusal to withdraw the reference would, in fact, unduly delay the

administration of this Chapter 7 case. If a bankruptcy court adjudicates a non-core proceeding in

the first instance, thereby invoking the two-step process discussed previously, the de novo review

will delay the resolution of the dispute and consequently, the final administration of the

bankruptcy estate. This situation is present here because there are numerous non-core matters

that need to be adjudicated. Accordingly, this fifth factor favors withdrawal of the reference.

       6. The Sixth Factor: No Party Has Demanded a Jury Trial

           A jury trial is an important factor in considering whether to withdraw the reference in any

case because any party against whom legal action has been brought to recover monetary damages

and who has never filed a claim against the estate is entitled to a jury trial under the

constitutional mandates of the Seventh Amendment to the United States Constitution,

notwithstanding Congress’ characterization of the action as a core proceeding. At the December

4, 2019 and December 18, 2019 hearings, Trustee acknowledged that “at least some of the

Defendants would have a right to trial by jury on at least some of the causes of actions pled by

the Trustee in the Original Complaint.” Siemens and Cerner have reserved their rights to request

a jury trial.29       As such, this Court places a heavy emphasis on this consideration because

Defendants are parties against whom legal action has been brought to recover monetary damages

28
     In re Pruitt, 910 F.2d 1160, 1168 (3d Cir. 1990).
29
     ECF Nos. 8, 14.

                                                         Page 9 of 11
      Case 7:19-cv-00417 Document 1 Filed on 12/18/19 in TXSD Page 10 of 11



and who have never filed a claim against the estate. Therefore, this sixth factor strongly favors

withdrawal of the reference.

                                IV. Current Posture of the Case

         The instant adversary proceeding was filed August 11, 2019.30 On November 15, 2019,

Siemens filed the instant Motion.31 On November 26, 2019 Cerner filed their Motion as well.32

Additionally, by agreement, Siemens and Cerner have until thirty (30) days after the earlier of:

(i) this Court enters an order denying Defendants’ Motions to Withdraw the Reference; or (ii) the

above-styled adversary proceeding is withdrawn to the District Court for further consideration,

and formally docketed before the District Court to file an answer.33

                                          V. Conclusion

         In sum, the undersigned judge believes that all six of the Holland America factors favor

withdrawal of the reference by the District Court. Therefore, because cause exists under 28

U.S.C. § 157(d), the undersigned judge recommends that the District Court immediately

withdraw the reference of this adversary proceeding. Nevertheless, should the District Court

disagree with this Court’s recommendation of immediate withdrawal of the reference, this Court

stands ready to handle all pretrial matters as directed by the District Court, in order to promote

judicial economy, and notify the Honorable United States District Court when the matter is ready

for trial.




30
   ECF No. 2.
31
   ECF No. 8.
32
   ECF No. 14.
33
   ECF Nos. 25, 26.

                                           Page 10 of 11
Case 7:19-cv-00417 Document 1 Filed on 12/18/19 in TXSD Page 11 of 11



 SIGNED 12/18/2019.


                                   ___________________________________
                                           Eduardo V. Rodriguez
                                        United States Bankruptcy Judge




                             Page 11 of 11
